13‐4172‐pr 
     Field v. Lord 
      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 
     IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING 
     A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A 
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
     PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley  Square,  in  the 
 3   City of New York, on the 17th day of April, two thousand fifteen. 
 4    
 5          PRESENT:  DENNIS JACOBS, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                   Circuit Judges, 
 8                           JESSE M. FURMAN, 
 9                                   District Judge.*          
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          FELICIA FIELD, 
13           
14                                           Petitioner‐Appellant, 
15                                    
16                                   v.                                         No. 13‐4172‐pr 
17    
18          ELAINE LORD, Superintendent, Bedford Hills 
19          Correctional Facility, 
20           
21                                           Respondent‐Appellee.† 
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     * The Honorable Jesse M. Furman, of the United States District Court for the 
     Southern District of New York, sitting by designation. 
      
     † The Clerk of the Court is instructed to amend the caption in this case as set forth 

     above. 
 1         FOR APPELLANT:               NATALIE REA, The Legal Aid Society, New York, 
 2                                      NY.    
 3                                        
 4         FOR APPELLEE:                DIANE R. EISNER (Leonard Joblove, Anthea H. 
 5                                      Bruffee, on the brief), for Kenneth P. Thompson, 
 6                                      Kings County District Attorney, Brooklyn, NY. 
 7    
 8         Appeal from a judgment of the United States District Court for the Eastern 
 9   District of New York (Eric N. Vitaliano, Judge). 
10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
11   AND DECREED that the judgment of the District Court is AFFIRMED. 
12         Felicia Field appeals from the District Court’s denial of her petition for a writ 
13   of habeas corpus under 28 U.S.C. § 2254.  We assume the parties’ familiarity with 
14   the facts and record of the prior proceedings, to which we refer only as necessary to 
15   explain our decision to affirm. 
16         Field argues that her Sixth Amendment right to be confronted with the 
17   witnesses against her was violated when the prosecution introduced her stepsister’s 
18   incriminating grand jury testimony at trial.  Under our controlling law, a 
19   defendant’s confrontation right may be waived if the prosecution demonstrates by 
20   a preponderance of the evidence that “a witness is absent by [the defendant’s] own 
21   wrongful procurement.”  Reynolds v. United States, 98 U.S. 145, 158 (1878); see 
22   Perkins v. Herbert, 596 F.3d 161, 167 (2d Cir. 2010).  Under New York law, waiver 
23   of the confrontation right requires the prosecution to prove misconduct on the part 
24   of the defendant by clear and convincing evidence.  People v. Geraci, 85 N.Y.2d 359, 
25   367 (1995).  After considering the evidence proffered by the prosecution at a 
26   wrongful procurement hearing, the State trial court applied New York’s clear and 
27   convincing evidence standard and found that Field wrongfully procured her 
28   stepsister’s absence by dissuading her from testifying.  Even if we were to 
29   determine, pursuant to 28 U.S.C. § 2254(d)(2), that the State trial court’s finding was 

                                                  2
 1   unreasonable under the more exacting New York standard, this alone would not 
 2   warrant habeas relief because “the petitioner still bears the ultimate burden of 
 3   proving by a preponderance of the evidence that his constitutional rights have been 
 4   violated.”  Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir. 2013) (quotation marks 
 5   omitted).  We have reviewed the State court record and conclude that the evidence 
 6   before the State trial court was sufficient for it reasonably to have found by a 
 7   preponderance of the evidence that Field wrongfully procured her stepsister’s 
 8   absence at trial.  That finding in turn supported the State trial court’s conclusion 
 9   that Field’s Sixth Amendment right was not violated because it was waived.    
10         Field also argues that her trial counsel provided her with ineffective 
11   assistance because he failed to object at trial to the prosecution’s references to 
12   arguably inculpatory statements she made to psychiatric professionals.  Assuming 
13   without deciding that trial counsel’s representation fell below an objective standard 
14   of reasonableness with respect to the statements to the psychiatric professionals, 
15   there was ample additional evidence in the record to support Field’s conviction, 
16   including her stepsister’s grand jury testimony.  Since Field was not prejudiced by 
17   the admission of her statements to psychiatric professionals, the State appellate 
18   court’s decision to reject Field’s ineffective assistance claim was not an 
19   unreasonable application of Strickland v. Washington, 466 U.S. 668 (1984).   
20         We have considered Field’s remaining arguments and conclude that they are 
21   without merit.  For the foregoing reasons, the judgment of the District Court is 
22   AFFIRMED.   
23                                           FOR THE COURT: 
24                                           Catherine O’Hagan Wolfe, Clerk of Court  




                                                 3